UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):August 22, 2008 (August 19, MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 1-7775 95-0740960 (State or other jurisdiction of incorporation ) (Commission File Number) (IRS Employer Identification No.) 4 North 4th Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804)788-1800 N/A (Former name or former address, if changed since last report date) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. On August 19, 2008, Massey Energy Company (the “Company”) entered into a First Supplemental Indenture (the “First Supplemental Indenture”), among the Company, the guarantors party thereto (the “Guarantors”) and Wilmington Trust Company, as trustee, amending and supplementing that certain Indenture, dated November 10, 2003 (the “Base Indenture”), between the Company, the Guarantors and Wilmington Trust Company, as trustee. The First Supplemental Indenture was executed and delivered following the receipt by the Company of consents from a majority ofthe holders of the Company’s 6.625% Senior Notes due 2010 (the “Notes’). The First Supplemental Indenture provides for the elimination of substantially all of the restrictive covenants contained in the Base Indenture and the Notes. The amendments set forth in the First Supplemental Indenture became operative on August 19, 2008, upon the acceptance for payment by the Company of all 6.625% Notes that were validly tendered (and not validly withdrawn) on or prior to the consent payment deadline of 5:00 p.m. New York City time on August 18, 2008 (the “Consent Payment Deadline”). This summary of the First Supplemental Indenture does not purport to be complete and is subject to, and is qualified in its entirety by, reference to all the provisions of the First Supplemental Indenture, a copy of which is attached hereto as Exhibit 4.1 and incorporated herein by reference. Item3.03.
